W. Allen, J.
The declarations of Currier were not competent. The money was payable upon a condition, and neither *503the treasurer nor the individual directors of the defendant corporation were authorized to decide that the condition had been performed and the money become due, nor to waive or admit the performance of the condition. Admission of indebtedness on the contract was beyond the scope of the authority of the treasurer, and would be the mere declaration of a third person, which could not affect the defendant. Corbin v. Adams, 6 Cush. 93. Pratt v. Ogdensburg & Lake Champlain Railroad, 102 Mass. 557. Grinnell v. Western Union Telegraph, 113 Mass. 299.
There was evidence that the printed circular was issued and distributed by the defendant, and it was properly admitted in evidence.
By the successful working of the packing was meant its success as a mechanical device, and not as a mercantile adventure, and the instructions to the jury upon that point were correct. Whether it did work successfully was a question of fact for the jury; and evidence that it would work only in combination with the ball and socket joint, or that, on a single occasion, it worked successfully when applied to a piston-rod of average quality, would not be conclusive in law to disprove or to prove the fact. The weight and conclusiveness of such evidence must depend upon the related facts proved in the case. As the jury found that the device worked successfully without the combination, and as the first exception is sustained, the further consideration of the exceptions taken at the trial seems useless.

Exceptions sustained.